Emilio Nunez, J.
Motion for an order directing County Clerk to seal file pursuant to section 235 of the Domestic Relations Luav, is denied.
Section 235 of the Domestic Relations Law, sought to be invoked herein, provides: ‘1 An officer of the court with whom the proceedings in an action to annul a marriage or to declare the nullity of a void marriage or for divorce or separation or a written agreement of separation or an action or proceeding for custody, visitation or maintenance of a child are filed, or before whom the testimony is taken, or his clerk, either before or after the termination of the suit, shall not permit a copy of any of the pleadings or testimony, or any examination or perusal thereof, to be taken by any other person than a party, or the attorney or counsel of a party who had appeared in the cause, except by order of the court. ’ ’
The action herein is one for a declaratory judgment and though the parties thereto are husband and wife, it is readily apparent that the action is not one enumerated in the foregoing statute. The movant implicity concedes as much for in the brief submitted in support of her instant application she states: ‘ ‘ "While the relief being sought by plaintiff might be said to fall short of fitting into the technical category of a ‘ matrimonial action ’ Furthermore, her prayer for relief as set forth in the order to show cause seeks an order that “the pleadings, papers and other documents filed in this action shall he treated as though falling within the provisions of Section 235 of the Domestic Relations Laiv.”
While the court is inherently endowed with descretionary powers in certain instances, the nature of the proceedings herein does not in any manner whatsoever call for the exercise of such powers. The motion is accordingly denied.